COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
NOE LEAL,                                                          )                    No. 
08-02-00034-CR
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                      282nd District Court
                                                                              )
THE STATE OF TEXAS,                                     )                   of Dallas County, Texas
                                                                              )
Appellee.                           )                     (TC# F-0149690-RS)
 
O
P I N I O N
 
Noe
Leal appeals his conviction for unlawful possession of a firearm by a
felon.  Appellant waived his right to a
jury trial and entered a negotiated plea of guilty.  The trial court found Appellant guilty, and
pursuant to the plea bargain, assessed his punishment at a fine of $500 and
imprisonment for a term of three years. 
We affirm.




Appellant=s court-appointed counsel has filed a
brief in which he has concluded that the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh.
denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting
a professional evaluation of the record demonstrating why, in effect, there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App.
1969).  A copy of counsel=s brief has been delivered to
Appellant, and Appellant has been advised of his right to examine the appellate
record and file a pro se brief. 
No pro se brief has been filed.
The
record reflects that Appellant was admonished of the consequences of his guilty
plea pursuant to Article 26.13 of the Texas Code of Criminal Procedure.  Appellant made a judicial confession
admitting his guilt.  We have carefully
reviewed the record and counsel=s
brief, and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  The
judgment is affirmed.
 
 
October 17, 2002
                                                                        

ANN CRAWFORD
McCLURE, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)